NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

ERIC DANIEL SPRUNGER,                   )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D17-2853
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Charlotte County; George C. Richards,
Judge.

Eric Daniel Sprunger, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



CRENSHAW, MORRIS, and BLACK, JJ., Concur.